EXHIBIT A Advantage Funds, Inc. Dreyfus 100% U.S. Treasury Money Market Fund Dreyfus BASIC U.S. Mortgage Securities Fund Dreyfus Growth and Income Fund, Inc. Dreyfus Index Funds, Inc. Dreyfus International Funds, Inc. Dreyfus Manager Funds I Dreyfus Manager Funds II Dreyfus Midcap Index Fund, Inc. Dreyfus Money Market Instruments, Inc. Dreyfus New Jersey Municipal Bond Fund, Inc. Dreyfus Premier Investment Funds, Inc. Dreyfus Research Growth Fund, Inc. Dreyfus Stock Index Fund, Inc. Dreyfus U.S. Treasury Intermediate Term Fund Dreyfus U.S. Treasury Long Term Fund Dreyfus Variable Investment Fund
